Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed March 30, 2020. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naccarato et al. (US 2019/0222608 A1), in view of Dutta (US 2019/0075121 A1). References cited are listed on Applicant(s)’ IDS filed August 19, 2021.

With respect to claim 1, Naccarato discloses a method for dynamic Domain-based Message Authentication, Reporting, and Conformance (DMARC) enforcement ([0015], DMARC specification for checking sender address for validity), comprising:
receiving, by a mail transfer agent (MTA), an electronic mail (email) message, the MTA having a processor and a non-transitory computer-readable medium (Abstract, receiving email envelope);

preparing and sending, by the MTA, a query to a dynamic DMARC module, the query containing the originating email domain, wherein the dynamic DMARC module is adapted for determining whether any local policy override published from a source system is applicable to the originating email domain ([0033]-[0034], receiving an email message and determining whether the domain of the message is a valid domain, if not, the message is quarantined);
receiving, by the MTA, a response from the dynamic DMARC module, the response containing a local policy override that is published from the source system and that is associated with the originating email domain ([0033]-[0034], the message is not delivered but quarantined when the domain is not a valid domain); 
Naccarato does not explicitly disclose:
dynamically overriding, by the MTA, a DMARC decision on the email message with the local policy override associated with the originating email domain published from the source system, wherein the dynamic overriding results in the email message which failed DMARC being delivered;
However, Dutta discloses:
dynamically overriding, by the MTA, a DMARC decision on the email message with the local policy override associated with the originating email domain published from the source system, wherein the dynamic overriding results in the email message which failed DMARC being delivered ([0040]-[0047], determining whether to process a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Naccarato with the teachings of Dutta and override a DMARC decision on an email message, in order to prevent messages that do not warrant a particular action, from being acted upon based on an initial DMARC policy, such as, a possible false positive rejection of a message.
With respect to claim 2, the combination of Naccarato and Dutta discloses the method according to claim 1, wherein Naccarato discloses the dynamic DMARC module is implemented on a domain name system (DNS) infrastructure or the MTA ([0016] and [0025], DNS server).
With respect to claim 3, the combination of Naccarato and Dutta discloses the method according to claim 2, wherein Naccarato discloses the DNS infrastructure is adapted for receiving and storing the local policy override published from the source system ([0025], rules and procedures associated with domain names are registered in DNS).
With respect to claim 4, the combination of Naccarato and Dutta discloses the method according to claim 2, wherein Dutta further discloses the MTA is adapted for receiving and storing the local policy override published from the source system ([0010], [0039], and [0042]-[0044], MTA is configured to accept or reject messages according to feedback from evaluator 370 and not from standard sendmail or postfix applications; thus overriding known policy).
With respect to claim 5, the combination of Naccarato and Dutta discloses the method according to claim 2, wherein Naccarato discloses the MTA, the DNS infrastructure, and the source system operate independently of one another (Figure 4).
With respect to claim 6, the combination of Naccarato and Dutta discloses the method according to claim 1, wherein Naccarato discloses the local policy override comprises at least one of a header domain a sending Internet Protocol (IP) address, a sending hostname, a Sender Policy Framework result, a Domain Keys Identified Mail result, or a DMARC result ([0015], SPF records to ensure validity).
With respect to claim 7, the combination of Naccarato and Dutta discloses the method according to claim 1, wherein Naccarato discloses the method further comprising:
providing a user interface for creating, editing, or managing the local policy override on the source system ([0020] and [0034], administrator for manually performing quarantine of messages).
With respect to claim(s) 8-20, the system and computer program product of claim(s) 8-20 does/do not limit or further define over the method of claim(s) 1-7. The limitations of claim(s) 8-20 is/are essentially similar to the limitations of claim(s) 1-7. Therefore, claim(s) 8-20 is/are rejected for the same reasons as claim(s) 1-7. Please see rejection above.	
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        August 27, 2021